Citation Nr: 1758386	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  11-06 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to increased ratings for right knee disability prior to March 28, 2016.

2. Entitlement to a temporary total rating for right knee replacement surgery.

3. Entitlement to increased ratings for right knee disability from March 28, 2017.


REPRESENTATION

Appellant represented by:	Carl K. Price, Agent


WITNESSES AT HEARING ON APPEAL

Appellant, spouse



ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned in July 2017.  A hearing transcript is of record.  

The issue of an increased rating for the right knee from March 28, 2017 forward is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence shows right knee arthroplasty on March 28, 2016.

2. Throughout the appeal period, the evidence shows a meniscus tear with frequent episodes of locking, pain, and effusion.

3. Prior to January 4, 2016, the evidence shows painful motion but without compensable levels of limited extension or flexion.

4. Beginning January 4, 2016, the evidence shows extension limited to 20 degrees, flexion limited to 40 degrees after repetition, and moderate lateral instability.



CONCLUSIONS OF LAW

1. Beginning March 28, 2016, the criteria for a rating temporary 100 percent rating for right knee replacement have been met.  38 U.S.C.A. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.10, 4.71a, Diagnostic Code 5055 (2017).

2. The criteria for a 20 percent rating for right knee meniscal tear have been met throughout the period on appeal.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5258.

3. Prior to January 4, 2016, the criteria for a rating in excess of 10 percent for painful right knee motion have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.71a, Diagnostic Code 5260.

4. Beginning January 4, 2016, the criteria for a 10 percent rating, but not higher, for limitation of flexion and a 30 percent rating for limitation of extension in the right knee have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.71a, Diagnostic Codes 5260, 5261.

5. Beginning January 4, 2016, the criteria for a 10 percent rating for moderate right knee instability have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.71a, Diagnostic Code 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural duties

VA is required to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The RO sent the Veteran a notice letter in August 2009, prior to adjudication of his claims.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All identified, available medical records have been obtained and considered.  VA provided examinations for the Veteran's right knee in claims in November 2009, November 2010, October 2013, and January 2016.  

II. Rating analysis

The Veteran contends that his knee disability is more severe than the ratings assigned by the RO.

Disability ratings are determined by applying the criteria set forth in the 
VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 
509-10 (2007). 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262; 38 C.F.R. § 4.14.

The Veteran is competent to report symptoms observable by his senses.  See Jandreau, 492 F.3d at 1377.  Such competent reports will be considered, in conjunction with other relevant medical and lay evidence, in adjudicating the disabilities on appeal.

For disabilities based on limitation of motion, VA is to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); Southall-Norman v. McDonald, 28 Vet. App. 346, 354 (2016) (stating that "the plain language of § 4.59 indicates that it is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is being evaluated is predicated on range of motion measurements"); 38 C.F.R. § 4.59. 

Standard motion of a knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 concerns limitation of leg flexion.  

A zero, non-compensable rating is warranted where flexion is limited to 60 degrees and a 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260.

Diagnostic Code 5261 pertains to limitation of leg extension.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating is warranted where extension is limited to 20 degrees.  38 C.F.R. § 4.71a, DC 5261.

Under Diagnostic Code 5257, a 10 percent rating is warranted for mild impairment, 20 percent rating is warranted for moderate impairment, and a maximum, 30 percent rating is warranted for severe impairment from recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.

Under Diagnostic Code 5258, a 20 percent rating is warranted where there is evidence of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, DC 5258.

Under Diagnostic code 5259, symptomatic removal of semilunar cartilage in the knee warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5259.

Under Diagnostic Code 5262, 20, 30, and 40 percent ratings are warranted for malunion of the tibia and fibula with moderate knee or ankle disability, marked knee or ankle disability, and nonunion of the tibia and fibula.  38 C.F.R. § 4.71a, DC 5262.  Finally, ratings from 30 to 60 are available for ankylosis of the knee joint.  38 C.F.R. § 4.71a, DC 5256.

Diagnostic Code 5263 assigns a single 10 percent rating for genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).  38 C.F.R. § 4.71a, DC 5263.

A claimant who has both limitation of flexion and limitation of extension of the same leg may be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004).

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997).

A knee replacement (prosthesis) will be assigned a 100 percent rating for one year following the implantation of the prosthesis and a minimum rating of 30 percent thereafter.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5055.  A 60 percent rating is warranted where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain, or limitation of motion will be rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  Standard motion of a knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

First, to address the question of a temporary total rating, the Board has reviewed the record and finds that the criteria for a 100 percent rating have been met beginning March 28, 2016.  See 38 C.F.R. § 4.71a, DC 5055.  Through May 2017 Congressional correspondence, VA received private records showing the Veteran underwent a total right knee arthroplasty on March 28, 2016.  A temporary total rating is appropriate for the right knee pursuant to 38 C.F.R. § 4.71a, DC 5055.

For the period prior to March 28, 2016, the Veteran's right knee has been assigned a 10 percent rating under Diagnostic Code 5260-5259 with a 10 percent rating and a 30 percent rating, respectively, under Diagnostic Codes 5260 and 5261, the latter  beginning January 4, 2016.  See 38 C.F.R. § 4.71a.  The Veteran also had periods of temporary total ratings.  Those ratings will not be disturbed by this adjudication but for simplicity of analysis, the surrounding rating periods will be treated as one.

Upon review of the record, the Board finds that prior to May 5, 2010, the criteria for a 20 percent rating and separate 10 percent rating for right knee meniscal tear and painful motion have been met.  See 38 C.F.R. § 4.71a, DC 5258, 5260.

During the November 2009 examination, the Veteran endorsed pain, instability, stiffness, weakness, catching, daily episodes of dislocation or subluxation, swelling, tenderness, constant use of a hinged brace, no locking, weekly severe flare-ups with increased walking or activity no locking, and the ability to stand for 15-30 minutes and walk 1/4 mile.  The examiner recorded: antalgic gait, tenderness, mild swelling/effusion, a positive McMurray's test, no instability, no dislocation, and range of motion from zero to 120 degrees.  The examiner observed pain after repetitive motion but no additional limitation and noted that flare-ups in pain limited mobility.  The Veteran reported significant pain when squatting down and rising up.  The examiner found that he would experience significant effects on employment, moderate effects on chores and recreation, and severe effects or prevention of exercise and sports.  An x-ray report shows no bony abnormality.  

The Veteran's friends and family submitted statements supporting his claim in October 2009.  VC wrote that he wore his brace more, limped constantly, and experienced significant pain.  DD wrote that he had decreased ability to move.  AC indicated that his abilities to walk distances and stand for any length of time had greatly diminished.  His wife wrote that she had witnessed his knee shift out of joint, lock up, and cause daily pain, swelling, and stiffness.  Finally, the Veteran reported pain, being unable to make it through the day without medication, increased instability, locking up after sitting too long, and sometimes feeling as if the knee was slipping out of place.  

An October 2009 VA treatment record notes sharp, stabbing, and aching pain, increased pain with sitting and standing.  The knee shifted in and out.  There was mild edema, decreased range of motion, and normal reflexes and strength.  In February 2010 treatment, the Veteran continued to report pain, locking, use of a knee brace, and the sensation that the knee was out of place.  The April 2010 provider recorded pain exacerbated by squatting and extensive walking, episodes of buckling, antalgic gait, range of motion from 19 to 93 degrees, and reduced strength.  A second VA record from April 2010 notes constant pain, use of a brace, early osteoarthritis, and range of motion from zero to 110.  Private treatment records dated in February 11, 2010 and April 2010 show pain reported as six or seven out of 10, catching symptoms, tenderness, range of motion from five to 95 degrees, strength as four out of five, positive McMurray's test, and complex medial meniscus tear.  

During this period, the Veteran is in receipt of the 10 percent rating under Diagnostic Code 5259 for symptomatic removal of semilunar cartilage.  The evidence shows he had undergone meniscectomy in the past.  However, the February 2010 private records indicate that the Veteran had an active meniscal tear at that time.  The Veteran experienced symptoms associated with his meniscus condition such as pain, locking, and swelling/effusion, and had the sensation that the knee had slipped out of place.  An active tear, as opposed to symptomatic removal, is compensated by Diagnostic Code 5258, which allows for a 20 percent rating for frequent episodes of locking, pain, and effusion.  38 C.F.R. § 4.71a, DC 5258.  Based on the evidence, the Veteran has satisfied the criteria for a 20 percent rating under DC 5258.

Additionally, the evidence shows joint pain and weakness with limitation of motion less than that required for a compensable rating.  Indeed, right knee flexion was consistently greater than 60 degrees and extension was greater than 10 degrees.  See 38 C.F.R. § 4.71a, DC 5260, 5261.  The single notation from April 2010 of extension limited to 19 degrees is an isolated finding and is deemed to not be indicative of the Veteran's actual disability picture.  All other measurements, including those taken just 10 and 12 days later, showed extension to five degrees or full motion.  Nevertheless, 38 C.F.R. § 4.59 allows for the minimum compensable rating for painful motion in a musculoskeletal joint.  The November 2009 examiner noted pain after repetitive motion.  As such, the minimum, 10 percent rating is appropriate for painful motion leading to limited flexion during this time period.  See 38 C.F.R. §§ 4.59, 4.71a, DC 5260.  

On May 5, 2010, the Veteran underwent a meniscus repair procedure and was awarded a temporary total disability rating.  Beginning August 1, 2010, the evidence continues to show painful motion and symptomatic meniscus removal.  During the November 2010 examination, the Veteran reported pain, weakness, stiffness, instability, giving way, locking, swelling, fatigability, lack of endurance, and occasional use of a cane for balance.  He noted flare-ups of very severe pain three to four times per week brought on by walking, stairs, squatting, or kneeling that caused mild impairment of daily activities.  The examiner recorded range of motion from zero to 110 degrees, normal ligaments, positive McMurray's test, painful motion, effusion, instability, tenderness, and guarding of movement.  The diagnosis was degenerative joint disease with slight instability. 

During the October 2013 examination, the Veteran reported constant pain, worse with walking or prolonged standing, and constant use of a brace and cane.  His range of motion was zero to 85 degrees with no objective evidence of painful motion and no additional limitation after repetitive testing.  The examiner noted tenderness, less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  The Veteran had meniscal tear with frequent episodes of locking, stiffness, and pain but full strength, normal stability testing, and no recurrent subluxation or dislocation.  The examiner noted that the Veteran's knee impacted his work because he experienced pain with prolonged sitting while at work.  A December 2014 VA treatment record shows mild crepitus, mild swelling, and slight limitation on extension.

From August 2010 to January 2016, the Veteran continued to have meniscus symptoms such as pain, locking, and effusion satisfying the criteria for a 20 percent rating under Diagnostic Code 5258.  There is objective evidence of positive McMurray's tests and observed effusion.  The Veteran reported locking, stiffness, and feelings of instability.  He also had painful motion with less than compensable limitation, which satisfies the criteria for a separate 10 percent rating.  (This is already in effect pursuant to Diagnostic Code 5260-59).  However, his range of motion was consistently greater than 60 degrees of flexion and 10 degrees of extension, precluding higher ratings for this period.  See 38 C.F.R. § 4.71a, DC 5260, 5261.        

The Board has considered whether the Veteran could receive a separate rating under Diagnostic Code 5257 during these earlier periods.  The Veteran reported instability symptoms, and use of a cane and the November 2010 examiner noted slight instability.  These symptoms appear, however, to stem from his meniscus condition rather than lateral instability contemplated by Diagnostic Code 5257.  His lateral ligaments were all assessed as normal in the examinations.  The rating under Diagnostic Code 5258 compensates for the symptoms of his meniscus tears, such as locking and stiffness, which could lead to feelings of instability.  A separate rating under Diagnostic Code 5257 would therefore be duplicative and constitute pyramiding in the absence of objective evidence of lateral instability, subluxation, or dislocation.  See 38 C.F.R. §§ 4.14, 4.71a.  

During the January 2016 examination, the Veteran reported constant right knee pain that increases with moderate sitting, standing, walking, stair climbing, and cold or damp weather.  He endorsed an inability to bend at the knee at times and the knee locking up often.  The Veteran's range of motion was from 20 degrees to 60 degrees and 20 to 40 degrees after repetitive use.  He had pain on flexion and extension, pain with weight-bearing, objective tenderness, and crepitus.  The examiner found that the examination was medically consistent with the Veteran's reports of functional loss with repetitive use and flare-ups and pain, fatigue, and weakness reduced flexion from 60 degrees to 40 degrees after repeated use and during flare-ups.  The Veteran experienced disturbance of locomotion, interference with sitting, interference with standing, reduced strength as four out of five, no muscle atrophy, no ankylosis, slight recurrent subluxation, and moderate instability. The examiner recorded positive medial and lateral instability as 2+, meniscal tear with pain, swelling, stiffness, and locking, occasional use of a wheelchair, constant use of walker and brace, and effects on ability to perform occupational tasks.

From January 4, 2016 to March 28, 2016, the Veteran continued to have meniscus symptoms such as pain, locking, and effusion for the 20 percent rating under Diagnostic Code 5258.  See 38 C.F.R. § 4.71a.  The Veteran showed significantly reduced range of motion.  His extension limited to 20 degrees warrants a 30 percent rating and flexion limited to 40 degrees after repeated use warrants a 10 percent rating.  See 38 C.F.R. § 4.71a, DC 5260, 5261.  The RO awarded the Veteran those ratings.  The January 2016 examiner also recorded objective evidence of moderate lateral instability on testing, which qualifies for a separate 20 percent rating under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a.  There is no evidence of further decreased range of motion or additional instability.  The question of the appropriate rating after the March 2016 procedure is addressed in the remand section below.

All possibly applicable diagnostic codes have been considered in compliance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), but the Veteran could not receive a higher disability rating for his knee during this period based on the evidence.  See 38 C.F.R. § 4.71a.  There is no evidence of ankylosis or impairment of the tibia or fibula per the examination reports.  Within the staged ratings assigned, the knee symptoms were generally consistent such that additional staged ratings are not appropriate.  See Hart, 21 Vet. App. at 509-10.  


ORDER

A temporary total rating for right knee arthroplasty is granted.

A 20 percent rating for meniscus tear for the entire period on appeal and a 20 percent rating for moderate instability beginning January 4, 2016 for the right knee are granted.

A rating in excess of 10 percent for right knee painful motion prior to January 4, 2016 is denied.


REMAND

As noted above, the Veteran underwent a right knee arthroplasty on March 28, 2016, which may have changed his disability picture.  He has not had an evaluation since this procedure.  Therefore, a new examination is needed.


Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records.

2. Thereafter, schedule the Veteran for a knee examination.  The examiner should review the file, record all objective and subjective symptoms, and address the following:

a. Ask the Veteran to describe any limited motion with pain, repeated use, or flare-ups.  If applicable, estimate this reported impairment in terms of degrees.  State whether the reported impairment is consistent with the disability picture presented on examination.  Express any limited motion in terms of degrees.  If this limitation cannot be expressed in terms of degrees, please explain why.  The lack of opportunity to observe a flare-up is not a sufficient reason to decline to estimate its functional impact.

Consider all relevant lay and medical evidence.  All opinions must be supported by a comprehensive rationale.  If the opinion cannot be provided without resort to speculation, the examiner should explain why, and state whether the inability is due to the absence of evidence or limits of scientific/medical knowledge.

3. If any issue remains denied, furnish the Veteran and his representative a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


